DETAILED CORRESPONDENCE
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted February 17, 2021.  Claims 1, 10, and 16 are amended.  Claims 3, 4, 14, and 17 were previously cancelled.  Claims 1 – 2, 5 – 13, 15 – 16, and 18 – 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2, 5 – 13, 15 – 16, and 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 2, 5 – 13, 15 – 16, and 18 – 20 are drawn to a non-transitory computer-readable storage medium and a system, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1, 10, and 16 recite identifying members of a population who qualify for a health intervention program, the method comprising: receiving one or more sets of raw patient population health data from one or more healthcare facilities, the one or more sets of raw patient population health data received in a plurality of disparate non-standard formats, wherein the raw patient population health data comprises records corresponding to one or more members of the population who qualify for the health intervention program; converting the one or more sets of raw patient population health data from the disparate non-standard formats to a standard format;  grouping the one or more sets of standardized patient population health data into one or more high-level concepts or concept groupings, wherein the high-level concepts or concept groupings comprise converting the one or more sets of standardized patient population health data into high-level, domain-specific constructs;Page 2 of 14 4852-4173-6889 viApplication No. 14/046,699Attorney Docket No. 27098.195903Response Filed 02/17/2021Reply to Office Action of: 02/27/2019storing the one or more sets of grouped patient population health data; receiving a document in human-readable form, the 
providing a notification of the identification of the one or more members of the population who qualify for the health intervention program to one or more of the one or more members of the population and the one or more healthcare facilities.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover mental processes by using high level logic to group and convert patient data into a desired format, organize data extracted from health prevention documents, and compare it to patient data to identify patients for intervention data. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “One or more non-transitory computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing system comprising at least a plurality of parallel processors”, “over a computer network”, “automatically”, “using a system logic”, “in association with a distributed storage system, wherein each distributed storage is co-located with at least one of the plurality of parallel processors”, “generate computer-readable code”, “storing the set of high-level clinical logic in association with the distributed storage system” are additional elements that are recited at a high level of generality (e.g., the “One or more non-transitory computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing system comprising at least a plurality of parallel processors” is no more than a statement that said instructions are executed) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “One or more non-transitory computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing system comprising at least a plurality of parallel processors” language is incidental to what instructions are executed). Therefore, the claimed additional elements 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0022] The present invention might be operational with numerous other purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that might be suitable for use with the present invention include personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above-mentioned systems or devices, and the like.
[0023] The present invention might be described in the general context of computer-executable instructions, such as program modules, being executed by a computer. Exemplary program modules comprise routines, programs, objects, components, and data structures that perform particular tasks or implement particular abstract data types. The present invention might be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules might be located in association with local and/or remote computer storage media (e.g., memory storage devices). 
[0025] The control server 102 typically includes therein, or has access to, a variety of non-transitory computer-readable media. Computer-readable media can be any available media that might be accessed by control server 102, and includes volatile and nonvolatile media, as well as, removable and nonremovable media. By way of example, and not limitation, computer-readable media may comprise non-transitory computer storage media and communication media. Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by control server 102. Communication media typically embodies computer-readable instructions, data structures, program modules or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any information delivery media. The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of any of the above should also be included within the scope of computer-readable media.
[0026] The control server 102 might operate in a computer network 106 using logical connections to one or more remote computers 108. Remote computers 108 might be located at a variety of locations in a medical or research environment, including clinical laboratories (e.g., molecular diagnostic laboratories), hospitals and other inpatient settings, veterinary environments, ambulatory settings, medical billing and financial offices, hospital administration settings, home healthcare environments, and providers' offices. Clinicians may 
[0027] Computer networks 106 comprise local area networks (LANs) and/or wide area networks (WANs). Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets, and the Internet. When utilized in a WAN networking environment, the control server 102 might comprise a modem or other means for establishing communications over the WAN, such as the Internet. In a networking environment, program modules or portions thereof might be stored in association with the control server 102, the data store 104, or any of the remote computers 108. For example, various application programs may reside on the memory associated with anyone or more of the remote computers 108. It will be appreciated by those of ordinary skill in the art that the network connections shown are exemplary and other means of establishing a communications link between the computers (e.g., control server 102 and remote computers 108) might be utilized.




Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2, 5 – 9, 11 – 13, 15, and 18 – 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The rejection of claims 1 – 2, 5 – 9, 16, and 18 – 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sillay et al., herein after Sillay (U.S Publication Number 2014/0257047 A1) in view of Mazar et al., herein after Mazar (U.S. Publication Number 2004/0103001 A1) further in view of Milward et al., herein after Milward (U.S. Publication Number 2012/0166426 A1) are withdrawn based upon the Patent Trial and Appeal Board (PTAB) decision mailed December 17, 2020, and incorporated herein.
The rejection of claims 10 – 13 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sillay et al., herein after Sillay (U.S Publication Number 2014/0256047 A1) in view of Mazar et al., herein after Mazar (U.S. Publication Number 2004/0103001 A1) further in view of Clements (U.S. Publication Number 2013/0144790 A1) are withdrawn based upon the Patent Trial and Appeal Board (PTAB) decision mailed December 17, 2020, and incorporated herein.

Response to Arguments
Applicant's arguments filed October 22, 2018 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections - 35 USC § 101
The Applicant argues the present claims do not fall in the mental processes grouping because the claims contain steps that cannot be performed in the human mind.  The Examiner respectfully disagrees.  The Examiner respectfully submits that the PEG (Patent Eligibility Guidelines) of January 2019 recite that the test is not that they ARE performed in the mind, but that they CAN be practically performed in the mind or even with a pen and paper. Claim 1 of the present claims recite facilitating a method of identifying members of a population who qualify for a health intervention program, the method comprising:  receiving one or more sets of raw patient population health data, the one or more sets or raw patient population health data received in a plurality of disparate formats, wherein the raw patient population health data comprises records corresponding to one or more members of the population who qualify for the health 

Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  

The Applicant argues the present claims integrate the judicial expectation into a practical application.  The Examiner respectfully disagrees.  The Examiner respectfully submits the present claims were rejected for being directed to an abstract idea, and did not provide an improvement in technology.  The present claims describe processing raw 

The Applicant argues the instant claims are similar to Example 42 of Subject Matter Eligibility Examples issued by the USPTO.  The Examiner respectfully disagrees.  Example 42 recites “A method comprising: a) storing information in a standardized format about a patient's condition in a plurality of network-based non-transitory storage devices having a collection of medical records stored thereon; b) providing remote access to users over a network so any one of the users can update the information about the patient’s condition in the collection of medical records in real time through a graphical user interface, wherein the one of the users provides the updated information in a non-standardized format dependent on the hardware and software platform used by the one of the users; c) converting, by a content server, the non-standardized updated 

The Applicant argues the claims provide more than the Office’s stated abstract idea.  The Examiner respectfully disagrees.  The Examiner respectfully submits, as stated in the above office action, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626